OPINION — AG — **** BANKRUPTCY — FINANCIAL RESPONSIBILITY — DRIVER'S LICENSE **** (1) A JUDGEMENT DEBTOR'S DISCHARGE IN BANKRUPTCY DOES NOT RELIEVE HIM OF COMPLIANCE WITH THE FINANCIAL RESPONSIBILITY ACT UNDER 47 Ohio St. 1968 Supp., 7-308 [47-7-308]. TO HAVE HIS DRIVING PRIVILEGES RESTORED THE BANKRUPT MUST PRESENT TO THE DEPARTMENT OF PUBLIC SAFETY A FINAL STAY OF THE JUDGEMENT, A RELEASE, OR A SATISFACTION OF THE JUDGEMENT TO THE EXTENT PROVIDED BY LAW. (2) A BANKRUPT IN ORDER TO HAVE HIS DRIVING PRIVILEGES RESTORED, MUST, AMONG OTHER THINGS, FURNISH PROOF OF FINANCIAL RESPONSIBILITY FOR THE FUTURE.  (3) A DISCHARGE IN BANKRUPTCY DOES NOT RELIEVE THE BANKRUPT OF THE REQUIREMENT OF POSTING SECURITY, UNLESS AND UNTIL THE BANKRUPT CAN SHOW TO THE SATISFACTION OF THE DEPARTMENT OF PUBLIC SAFETY THAT THERE WAS A SUIT PENDING CONCERNING THE ACTION WHICH SECURITY IS REQUIRED AT THE TIME OF PETITION IN BANKRUPTCY WAS FILED AND THAT SUCH SUIT HAS BEEN STAYED, SATISFIED, OR RELEASED. (4) THE DEPARTMENT OF PUBLIC SAFETY IS NOT REQUIRED TO RETURN A SECURITY DEPOSIT UPON DISCHARGE IN BANKRUPTCY, BUT COULD MAINTAIN SUCH SECURITY UNTIL THERE HAD BEEN AN ADJUDICATION OF NON LIABILITY, RELEASE, PAYMENT, STAY OR OTHER TERMINATION OF LAW OF THE SECURITY REQUIREMENTS. CITE: 47 Ohio St. 1961, 7-312 [47-7-312], 47 Ohio St. 1961, 7-317 [47-7-317], 47 Ohio St. 1961, 7-302 [47-7-302] (DUANE LOBAUGH) ** OVERRULED BY OPINION NO. 71-316 (1971) **